Broyles, C. J.
1. Although evidence when admitted may be objectionable as hearsay, not coming strictly within the res gestae, the irregularity in admitting it is not such as to require a new trial, if the direct facts be proved by another witness whose knowledge of them is personal and immediate, and as whose sayings they were detailed by the other witness. Lovett v. State, 60 Ga. 258 (4); Smith v. State, 24 Ga. App. 654 (101 S. E. 764); Cochran v. Meeks, 25 Ga. App. 61 (2) (102 S. E. 550). Under the above ruling, the alleged error complained of in the amendment to the motion for a new trial does not require another trial of the case.
2. While the evidence of the guilt of the accused, including the identification of the stolen property, is wholly circumstantial, the corpus delicti was clearly established, and the evidence was such as to show, beyond a reasonable doubt, that the cotton found in the possession of the defendant was the identical cotton recently stolen from the prosecutor, and to exclude every reasonable hypothesis save that of the defendant’s guilt. See, in this connection, Beasley v. State, 12 Ga. App. 256 (77 S. E. 100). The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.